DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 15, 19, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0206329), hereinafter Lee, Wang et al. (US 2016/0042707), hereinafter Wang, in view of Ansari et al (US 2019/0043406).
In reference to claim 1, Lee discloses in Fig. 1 a display device (1000) comprising 
a display panel (100) which displays an image during a plurality of driving frames (¶ [56]);
a panel driver (200, and 300) which drives the display panel; and
a driving controller (500) which controls a driving operation of the panel driver (¶ [62-63]),
wherein the driving controller divides the display panel into a first display (R1) area and a second display area (R2) based on an image signal (IDTA).
Lee does not disclose each of the plurality of driving frame includes a full frame in which the first display area and the second display area are driven, and a plurality of partial frames in which only the first display is driven.
In the same field of endeavor, Wang each of the plurality of driving frames includes a full frame in which the first display area (508) and the second display area (510) are driven (see first full frame, i.e. 1st frame 214 in Fig. 5), and a plurality of partial frames (see 2nd frame – N+3 frames) in which only the first display area (508) is driven.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the driving frames in Lee in view of the teaching of Wang so that the energy consumed by the display device and subsystem associated with the display device can be reduced (see abstract.
Wang as modified does not disclose a number of the plurality of partial frames included in each of the plurality of driving frames is changed.
In the same field of endeavor, Ansari discloses in Fig. a number of partial frames included in the each of the driving frames is changed (the number of partial frames in Fig. 2 is 3 and the partial frames in Fig. 3 is 4).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modify the number of partial frames in Wang in view of the teaching of Ansari to improve power efficiency for both of the display source device and the display pane. (see ¶ [28]).
In reference to claim 5, Ansari discloses in Fig. 2 a duration of each of the partial frame update in F1 partial frame update and F2 partial frame update is shorter than a duration of a F0 full frame update. 
In reference to claim 6, Lee discloses in Fig. 1, a plurality of pixels (PX) connected to a plurality of scan lines (SL1-SLn) and plurality of signal lines (DL1-DLn);
where in the panel driver includes: a data driver (300) with drives a plurality of data lines (DL1-DLn); and a scan driver (200) which drives a plurality of scan lines (SL1-SLn).
In reference to claim 7, Wang discloses the scan driver sequentially drives the plurality of scan lines during the full frame, and the scan driver sequentially drives only scan lines corresponding to the first display area among the plurality of scan lines during each of the plurality of partial frames, and stops driving of scan lines corresponding to the second display area among the plurality of scan lines (¶ [80-91]).
In reference to claim 15, Lee discloses the display panel operates in a first mode or a second mode, when the display panel operates in the first mode, the driving controller divides the display panel into the first display area and the second display  on the image signal, and when the display panel operates in the second mode, the driving controller does not divide the display panel into the first display area and the second display area (¶ [51]).
In reference to claim 19, Wang discloses in Fig. 5 the driving controller provides the panel driver with a full data signal corresponding to the first display area (508) and the second display area (510) during the full frame (see 1st Frame with signal 504) , and the driving controller provides the panel driver with a partial data signal corresponding to the first display area (508) during each of the plurality of partial frames (2nd Frame - N+3 Frame; (see ¶ [30]).
In reference to claim 20,  Lee discloses in Fig. 1 a display device (1000) comprising 
a display panel (100) which displays an image during a plurality of driving frames (¶ [56]);
a panel driver (200, and 300) which drives the display panel; and
a driving controller (500):   
divides the display panel into a first display (R1) area and a second display area (R2) based on an image signal (IDTA); ¶  [62-63] and Figs. 6A and 6B
 Lee does not disclose provides the panel driver with a full data signal corresponding to the first display area and the second display area during a full frame; and provides the panel driver with a partial data signal corresponding to the first
display area during each of a plurality of partial frames following the full frame, and
In the same field of endeavor, Wang discloses providing the panel driver with a full data signal (full refreshed data signal) corresponding to the first display area (508) and the second display area (510);
providing the panel driver with a partial data signal (only partial refreshed data) corresponding to the first display area (508);
a number of plurality of partial frames (2nd Frame – N+3 Frame) is interposed between two adjacent full frames (1st Frame and N+4 Frame).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention as rationale in claim 1.
Wang as modified does not disclose a number of the plurality of partial frames includes is changed.
In the same field of endeavor, Ansari discloses in Fig. a number of partial frames included in the each of the driving frames is changed (the number of partial frames in Fig. 2 is 3 and the partial frames in Fig. 3 is 4).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modify the number of partial frames in Wang in view of the teaching of Ansari to improve power efficiency for both of the display source device and the display pane. (see ¶ [28]).
In reference to claim 21, Ansari discloses in Fig. 2 a duration of each of the partial frame update in F1 partial frame update and F2 partial frame update is shorter than a duration of a F0 full frame update. 
In reference to claim 22, Lee discloses in Fig. 1, a plurality of pixels (PX) connected to a plurality of scan lines (SL1-SLn) and plurality of signal lines (DL1-DLn);
where in the panel driver includes: a data driver (300) with drives a plurality of data lines (DL1-DLn); and a scan driver (200) which drives a plurality of scan lines (SL1-SLn).
In reference to claim 23, Wang discloses the scan driver sequentially drives the plurality of scan lines during the full frame and the scan driver sequentially drives only scan lines corresponding to the first display area among the plurality of scan lines during each of the plurality of partial frames, and stops driving of scan lines corresponding to the second display area among the plurality of scan lines (¶ [80-91]).
In reference to claim 24, Lee discloses the display panel operates in a first mode or a second mode, when the display panel operates in the first mode, the driving controller divides the display panel into the first display area and the second display  on the image signal, and when the display panel operates in the second mode, the driving controller does not divide the display panel into the first display area and the second display area (¶ [51]).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wang, Ansari in view of Pyo et al. (U.S. Patent No. 10,424,255), hereinafter Pyo.
In reference to claim 8, Lee as modified does not disclose the driving controller provides a making signal to the scan driver, the scan driver stop driving the scan lines corresponding to the second display area in response to the masking signal.
In the same field of endeavor, Pyo discloses driving controller (timing controller 150) generates a mask signal to the scan driver (120) and the timing controller may generate the gate driving controller (scan driver) based on the mask signal (col. 7, lines 17-24); and the scan driver stops the driving of the scan lines in response to the masking signal (the gate driver may generate a gate driver signal by block the gate signal based on the masking signal from the controller (150); see col. 11, lines 32-39.
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the masking signal in Lee modified in view of the teaching of Pyo to reduce a flicker (e.g., a flicker phenomenon) due to luminance being periodically dropped and recovered for the display device (col. 11, lines 57-59).
In reference to claim 9, Lee discloses the scan driver in Fig. 9, the scan driver (200A)  each of the plurality of driving stages (FF1- FFN) respectively connected to the plurality of san lines (S1-Sn), and the first driving stage (FF1) among plurality of stages receives a start signal (STV)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wang, Ansari in view of Chaji (US 2014/0354624).
	In reference to claim 18, Lee as modified does not disclose a frame memory including a first bank and a second bank, each of the first bank and second bank has a size for storing data corresponding to a full frame.
	In the same field of endeavor, Chaji discloses in Fig. 12 a memory (for a display comprising first display area and a second display area in Figs. 6) having a memory with first full frame buffer, first full frame bank,  and second full frame buffer, second full frame bank, among first to n full frame buffers has a size capable of storing data corresponding the full frame (¶ [67]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the full frame buffers in Lee as modified in view of the teaching of Chaji to eliminate the extra power consumption during standby associated with transferring data between main system and display (¶ [67]).

Allowable Subject Matter
Claims 2-4, 10-14, 16-17, and 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
In reference to claim 2, the display device of claim 1, 
wherein a n-th driving frame among the plurality of driving frames includes k partial frames, and
a (n+1)-th driving frame among the plurality of driving frames includes j partial frames, wherein k and j are integers greater than or equal to 1, and
k and j have different values from each other.
In reference to claim 10; the display device of claim 9, wherein
each of the plurality of driving stages includes:
a driving circuit which outputs a first scan signal to a first output terminal;  and
a masking circuit which controls an output of the first scan signal to a second output terminal in response to the masking signal.
In reference to claim 12,
one of first driving stages connected to the first display area among the plurality of driving stages includes:
a first driving circuit which outputs a first scan signal to an output terminal, and each of second driving stages connected to the second display area among the plurality of driving stages includes:	
a second driving circuit which outputs a second scan signal to a first output terminal; and
a masking circuit which controls an output of the second scan signal to a second output terminal in response to the masking signal.
In reference to claim 13, the display device of claim 9, wherein
the start signal has a first period during the full frame and has a second period during each of the plurality of partial frames, and
the second period has a size different from the size of the first period.
 In reference to claim 16 and 25, 
wherein when the display panel operates in the second mode, the display panel is driven at a normal frequency,
when the display panel operates in the first mode, the first display area is driven at an operating frequency higher than the normal frequency, and the second display area is driven at an operating frequency lower than the normal frequency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maruyama et al (U.S. Patent No. 8,957,883) discloses in Fig. 4 a display device comprising a first display area (401) operates at first frame frequency, and a second display area (402) operates at second frame frequency (col. 10, lines 4-19). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692